Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Raymond Edward Chestnut appeals the district court’s orders denying without prejudice his motion to correct the presen-tence investigation report and denying his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Chestnut, No. 4:05-cr-01044-RBH-1 (D.S.C. Aug. 1 & Aug. 18, 2014). *96Chestnut’s motions for appointment of counsel and for preparation of a transcript at Government expense are denied. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.